Citation Nr: 1819419	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for exercise-induced asthma.  

2.  Entitlement to a compensable rating for service-connected herpes to include the propriety of the RO's June 2015 reduction from 30 percent to noncompensable. 

3.  Whether a rating decision dated March 25, 2009 contains clear and unmistakable error in identifying the service-connected left shoulder disability as the minor extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012, February 2014 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 Board videoconference hearing and a transcript of this hearing is of record.  

The issue of entitlement to a compensable rating for the Veteran's service-connected herpes to include the propriety of the reduction from 30 percent to noncompensable is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's exercise induced asthma is etiologically related to his active service, to include his environmental hazard exposure.  

2.  The March 25, 2009, rating decision contains clear and unmistakable error in identifying the service-connected left shoulder condition as the minor extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2.  The March 25, 2009, rating decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asthma 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is seeking entitlement to service connection for asthma.  The Veteran has been diagnosed with exercise-induced asthma.  See January 2012 VA examination and August 2015 VA treatment record.  The Veteran has provided several statements indicating he experienced shortness of breath during his active service and was exposed to environmental hazards during his service in Iraq.  In addition the Veteran provided statements that he did not seek in-service treatment for his symptoms because he was in combat and unable to seek treatment.  See October 2011 Veteran Statement, April 2012 Notice of Disagreement, and February 2017 Board Hearing Testimony.  Lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing shortness of breath with exertion).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that his symptoms of shortness of breath during his active service. 

As such, the issue before the Board is whether the Veteran's current asthma is etiologically related to his in-service shortness of breath.  The Veteran was provided with a January 2012 VA examination.  The examiner noted a diagnosis of exercise-induced asthma.  The examiner indicated that during the Veteran's active service he was exposed to DEET, pesticides, and smoke from burning trash and feces.  The examiner concluded that the Veteran's exercise-induced asthma was not etiologically related to his active service to include his exposure to environmental hazards.  The examiner noted while environmental hazards can temporarily cause asthma, the symptoms would be present at the time of exposure and not several years later as seen with this Veteran. 

The Board places little probative value on the January 2012 VA examination and it does not weigh against the Veteran's claim.  The examiner stated the Veteran did not have in-service asthma symptoms, however, as noted above the Veteran provided competent and credible lay statements detailing his in-service symptoms.  

The Veteran submitted a May 2015 private nexus opinion from his treatment provider, C.S., D.O.  The treatment provider reviewed the Veteran's VA medical records, interviewed the Veteran, and performed a physical examination.  The treatment provider concluded that it was more likely than not that the Veteran's asthma was etiologically related to his active service.  The treatment provider noted that the Veteran did not experience asthma symptoms until his deployment to Iraq and that his primary function testing with methacholine challenge was abnormal post deployment.  In addition the treatment provider noted the Veteran was exposed to many environmental pollutants in Iraq which medical literature had linked to asthma and other respiratory disorders.  

The Board finds the May 2015 private nexus opinion to be adequate and competent evidence.  The treatment provider reviewed the medical evidence of record, examined the Veteran, and provided a thorough rationale supporting his conclusion.  As such, the May 2015 private nexus opinion is probative evidence which weighs in favor of the Veteran's claim.  

In addition, the Veteran submitted medical literature which noted a link, in some Veterans, between exposure to environmental hazards during service in Iraq and respiratory disabilities.  See Soldiers'' mysterious lung disease identified, Reporter, (February 2010), Constrictive Bronchiolitis in Soldiers Returning from Iraq and Afghanistan, New England Journal of Medicine, (July 2011), Respiratory Symptoms Necessitating Spirometry Among Soldiers with Iraq/Afghanistan War Lung Injury, Journal of Occupational and Environmental Medicine, (September 2011), Researchers link Iraq dust with some vets' lung problems, www.militarytimes.com, (March 2014), Iraq Dust is Respirable, Sharp, and Metal-Laden and Induces Lung Inflammation With Fibrosis in Mice via IL-2 Upregulation and Depletion of Regulatory T Cells, Journal of Occupational and Environmental Medicine, (March 2014), and Report on Data from the Airborne Hazards and Open Burn Pit (AH&OBP) Registry, U.S. Department of Veterans Affairs Veterans Health Administration Office of Public Health, (June 2015).  

The Board finds the Veteran's medical records reflect a diagnosis of exercise-induced asthma and his lay statements reflect in-service asthma symptoms.  Affording the Veteran the benefit of the doubt, the evidence of record indicates that Veteran's in-service environmental hazard exposure caused his exercise-induced asthma.  Thus, service connection for exercise induced asthma is warranted.  

II.  CUE Left Shoulder 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appellant can only attempt to overcome finality of the decision by a request for revision based clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

In a March 2009 rating decision the RO granted service connection for left shoulder impingement syndrome and assigned a disability rating of 20 percent for limited motion of the minor extremity under Diagnostic Code 5299-2001.  In a statement received in November 2012 the Veteran disagreed with the rating assigned for his left shoulder disability.  The Veteran noted his left shoulder was rated as his minor when in fact he was ambidextrous and therefore it should have been rated as his major shoulder.  

38 C.F.R. § 4.69 indicates when determining handedness for an ambidextrous individual the injured hand, or the most severely injured hand, will be considered the dominant hand for rating purposes.

As such, the issue before the Board is whether the evidence in the claims file at the time of the promulgation of the March 2009 rating decision indicated the Veteran was ambidextrous and therefore CUE was committed when rating his left shoulder as his minor extremity.  

Code 5201 indicates arm limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity and 30 percent for the major extremity.  38 C.F.R. § 4.71a, Code 5201.  

Evidence of record in March 2009 included the report of a February 2009 VA examination on which the examiner noted the Veteran was "right handed, although he is ambidextrous and states he shoots with his left hand." 
 
The Board finds that the March 2009 RO rating decision is the product of CUE and, therefore, revision is warranted.  The evidence of record at the time of the promulgation of the appeal noted that the Veteran was ambidextrous.  See February 2009 VA examination.  38 C.F.R. § 4.69 notes that in individuals who are ambidextrous the injured extremity is to be rated as the major extremity.  As Veteran's left shoulder is the injured shoulder it would be rated as the major shoulder.  The March 2009 rating decision noted the Veteran's left shoulder range of motion was limited midway between his side and shoulder level.  Code 5201 provides a 30 percent rating for range of motion of the major shoulder which is limited to midway between the side and shoulder level.  However, the March 2009 rating decision rated the Veteran's left shoulder as his minor shoulder and on that basis assigned a 20 percent rating.  Therefore, the regulatory provisions were not correctly applied and this error manifestly changed the outcome of the Veteran's assigned rating.  As such, the Board finds that the March 2009 rating decision assigning a 20 percent rating for the Veteran's left shoulder disability is the product of CUE.


ORDER

Entitlement to service connection for exercise-induced asthma is granted.  

The March 25, 2009 rating decision contains clear and unmistakable error in identifying the service-connected left shoulder disability as the minor extremity and assigning a 20 percent rating on that basis.


REMAND

The Veteran is seeking an increased rating for his service-connected herpes to include the propriety of his ratings reduction from 30 percent to noncompensable. 

The Veteran was most recently provided with a July 2014 VA examination in connection with his claim.  The examiner noted a diagnosis of oral herpes in the late 1999's.  The examiner indicated the Veteran began taking two pills of preventative medication in fall 2013 in order to limit the number of outbreaks.  The examiner noted the Veteran had not been treated with oral or topical medications or systemic therapy in the past 12 months.  

The Board finds the July 2014 VA examination to be inadequate.  The examiner noted the Veteran was taking preventative medication but then later noted the Veteran had not been treated with medication in the past twelve months.  This is contradictory to the examination itself and the Veteran's statements indicating he was still taking medication. 

A March 2015 VA opinion was obtained that found acyclovir, the preventative medication the Veteran was prescribed, was considered systemic therapy.  However, the opinion provider found that acyclovir was not related to corticosteroids or other immunosuppressive drugs because it inhibits the enzyme encoded by the herpes virus rather than suppress the immune system.  The Board finds this VA opinion to be inadequate as the opinion provider did not adequately explain why acyclovir was considered systemic therapy.  

In addition, the Board notes the Veteran was granted service connection for recurrent flat warts of the bilateral arms in December 2015.  In doing so the RO combined the Veteran's service-connected warts with his service-connected herpes under a single noncompensable disability rating.  The Veteran received notice of the December 2015 rating decision in April 2017 and filed a notice of disagreement in January 2018.  The Veteran stated he was entitled to a compensable rating for his service-connected warts of the bilateral arms and that this disability was separate and distinct from his service-connected herpes.  

As such, a new VA examination must be obtained to ascertain the severity of the Veteran's service-connected herpes to include how frequently he is taking medication and whether it is a separate and distinct disability from his service-connected warts of the bilateral arms.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of his service-connected skin disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's skin disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

Based on the examination and review of the record, the examiner must address the following:

(a)  Whether the Veteran's service-connected herpes and service-connected warts of the bilateral arms are separate and distinct disabilities; and 

(b)  The medication the Veteran is prescribed for his service connected herpes and service-connected warts of the bilateral arms and the frequency in which the Veteran is taking that medication.  In addition the examiner should indicate whether any medication the Veteran is prescribed is considered systemic therapy such as a corticosteroid or immunosuppressive and provide a rationale for his or her conclusion. 

3.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


